clifford a abrahamsen and sole k abrahamsen petitioners v commissioner of internal revenue respondent docket no filed date sec_893 excludes from gross_income and exempts from taxation income received by an employee of a foreign government or international_organization if certain conditions are met the sec_893 exemption can be waived and it must be waived by a person who wishes to become a perma- nent resident_of_the_united_states the exemption does not apply to income received by a permanent resident after filing the waiver sec_1_893-1 income_tax regs p-w entered the united_states in to work for finland’s permanent mission to the united nations mission in new york she left the mission to work for a bank and while employed there obtained u s permanent resident status as a condition of obtaining that status she executed in a waiver of rights privileges exemptions and immunities otherwise available to her by virtue of her occupation in she re- commenced employment with the mission and remained employed by the mission throughout the years at issue ps did not report as income the wages the mission paid to p-w during ps claim that her wages were exempt from taxation pursuant to sec_893 the u s -finland tax_treaty the vienna convention on diplomatic relations the vienna convention on consular relations and the inter- national organizations immunities act held sec_893 does not apply to wages p-w received from the mission during because she had previously executed a valid waiver of rights privileges exemptions and immunities held further neither the u s -finland tax_treaty the vienna convention on diplomatic relations the vienna convention on consular relations nor the international organizations immunities act provides an income_tax exemp- tion to permanent u s residents working in nondiplomatic positions for international organizations stephen m rosenberg and richard b feldman for peti- tioners jane j kim for respondent verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie united_states tax_court reports opinion lauber judge this case is before the court on the par- ties’ cross-motions for summary_judgment under rule the issues for decision are whether ms abrahamsen’s wages for are exempt from federal_income_tax and whether petitioners are liable for sec_6662 accuracy- related penalties petitioners resided in new york when they petitioned the court background in ms abrahamsen a finnish citizen came to new york to work for finland’s permanent mission to the united nations mission the mission is finland’s official diplo- matic delegation to the united nations ms abrahamsen entered the u s on a g-1 visa which is issued to govern- ment officials and employees entering the u s as non- immigrants to work for organizations such as the united nations see u s c sec_1101 c f_r sec dollar_figure she was employed by the mission in an administrative support role ms abrahamsen left the mission in and began working for the new york branch of kansallis-osake-pankki kansallis a finnish bank she apparently held an e-1 visa while initially employed with kansallis an e-1 visa is known as a treaty_trader visa and like a g-1 visa treats its holder as a nonimmigrant for immigration law purposes see u s c sec_1101 c f_r sec_41 ms abrahamsen was employed by kansallis from to on date ms abrahamsen obtained perma- nent resident status in the united_states as a condition of obtaining that status she executed u s citizenship and immigration services uscis form i-508 waiver of rights privileges exemptions and immunities by signing form i-508 ms abrahamsen acknowledged that she was then employed in an occupation under which she had non- immigrant status and declared that she desired to acquire and or retain the status of an alien lawfully admitted for unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie abrahamsen v commissioner permanent residence she affirmed by signing this form that she agreed to waive all rights privileges exemptions and immunities which would otherwise accrue to her under any law or executive_order by reason of her occupational status ms abrahamsen recommenced employment with the mis- sion apparently during the spring of she worked for the mission in various capacities including secretary date-date adviser date-date and attache date-present the united nations did not notify the united_states that she was holding a diplomatic title during the years at issue and her name did not appear on the list of officers entitled to diplomatic privileges and immunities that is maintained by the u s mission to the united nations petitioners did not report as income for the wages that ms abrahamsen received from the mission after exam- ining petitioners’ returns the internal_revenue_service irs or respondent mailed petitioners timely notices of deficiency for these notices increased petitioners’ income by including ms abrahamsen’s wages from the mission and determined a sec_6662 accuracy-related_penalty for each year petitioners timely petitioned this court seeking redetermination of the deficiencies and penalties the parties have filed cross-motions for summary judg- ment petitioners contend that ms abrahamsen’s wages from the mission were exempt from taxation pursuant to sec_893 and provisions of international law respondent con- tends that ms abrahamsen’s wages are taxable and that petitioners are liable for accuracy-related_penalties there is some uncertainty concerning the type of visa ms abrahamsen held at various times petitioners say that she entered the united_states on a g-1 visa whereas respondent says that she had an e-1 visa by the time she obtained permanent resident status quite possibly both parties are correct in any event her immigration status during these earlier years is immaterial to our analysis the parties agree that she was a permanent resident during the tax years at issue and the form i-508 that she signed in would waive her nonimmigrant rights regardless whether she pre- viously held a g-1 or an e-1 visa verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie united_states tax_court reports i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for sum- mary judgment or partial summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party bears the burden of proving that there is no genuine dispute as to any material fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 we agree that summary_judgment is appropriate as to the taxability of ms abrahamsen’s wages and we will grant respondent’s motion and deny petitioners’ motion insofar as it relates to this issue with respect to the penalties peti- tioners contend that they reasonably and in good_faith relied upon the advice of tax professionals to complete their returns we conclude that petitioners’ ability to satisfy the sec_6664 reasonable_cause exception to the accuracy-related_penalty presents a triable issue that pre- cludes summary_judgment we will therefore deny both motions for summary_judgment insofar as they concern the penalties ii taxability of wages alien individuals who are lawful permanent residents of the united_states are treated as resident aliens of the united_states sec_7701 resident aliens like other individual taxpayers must include compensation_for services such as wages in their gross_income 138_tc_340 because ms abrahamsen was a resident_alien during the tax years at issue her wages would be included in gross_income under general principles petitioners contend that her wages were exempt from fed- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie abrahamsen v commissioner eral income_tax under sec_893 or provisions of inter- national law a sec_893 sec_893 excludes from gross_income and exempts from taxation income received by an employee of a foreign govern- ment or international_organization as compensation_for offi- cial services performed for that entity to qualify for this exemption the individual must not be a u s citizen the services performed must be similar to services performed by u s government employees abroad and the foreign govern- ment must provide a corresponding exemption to u s government employees performing similar services in that country sec_893 the exemption afforded by sec_893 can be waived how- ever and a nonresident_alien must waive it if she wishes to become a permanent resident_of_the_united_states see c f_r sec_245 b to waive this exemption an individual executes and files with the attorney_general the relevant waiver form specified in the immigration and nationality act pub_l_no sec_247 sec_66 stat pincite current version pincite u s c sec_1257 see sec_1_893-1 income_tax regs the required form is uscis form i-508 the exemption from taxation provided by sec_893 does not apply to income that an individual receives after filing form i-508 see sec_1_893-1 income_tax regs petitioners originally argued that ms abrahamsen had not waived her sec_893 exemption even though such a waiver was required in order to secure the permanent resident status she acquired in however respondent has pro- duced a copy of the form i-508 that ms abrahamsen executed on date in connection with obtaining that status petitioners do not dispute that this form is gen- uine or that the signature on the form is ms abrahamsen’s petitioners nevertheless argue that the waiver should not be enforced given what they term the unique facts of this case we do not find the facts petitioners recite to be unique petitioners claim that english is ms abrahamsen’s second language that she signed the waiver more than years ago that form i-508 was difficult to understand and that she did not appreciate the long-term effects of signing the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie united_states tax_court reports waiver we expect that many foreign nationals seeking permanent resident status in the united_states could advance similar arguments if such arguments were suffi- cient to nullify the forms i-508 they signed the carefully constructed waiver procedure set forth in the regulations would become the exception rather than the rule more importantly petitioners cite no statute or judicial precedent to support their assertion that we can ignore a val- idly executed waiver we accordingly conclude that the waiver was effective as of date all income that ms abrahamsen received from the mission after that date is ineligible for the sec_893 exemption and is subject_to fed- eral income_tax unless some other exemption applies see 99_tc_273 taxpayer became ineligible for the benefits under sec_893 when he filed his waiver under sec_247 of the immigration and nationality act aff ’d in part rev’d in part 25_f3d_84 2d cir b u s -finland tax_treaty petitioners alternatively contend that ms abrahamsen’s wages from the mission are tax exempt pursuant to the u s - finland income_tax treaty see convention for the avoidance of double_taxation with respect to taxes on income u s - fin date tax_treaties cch para treaty specifically petitioners contend that tax exemption is afforded by article of the treaty which concerns remu- neration received for government service article paragraph of the treaty contains a saving clause that overrides certain of its other provisions this saving clause provides that n otwithstanding any provision of the treaty except paragraph a contracting state may tax a person who is treated as a resident under its taxation laws treaty tax_treaties cch para at big_number article paragraph states that benefits conferred under article dealing with government service are unaffected by the saving clause but only in the case of individuals who are neither citizens of nor lawful permanent residents in that state ibid during the years at issue ms abrahamsen was a lawful permanent resident in the united_states and the exclusion set forth in article paragraph does not apply the saving verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie abrahamsen v commissioner clause is thus operative and it authorizes the united_states to tax any person who is treated as a resident under its tax- ation laws as a permanent resident ms abrahamsen was a resident for u s tax purposes see sec_7701 thus regardless whether her compensation from the mission was derived from government service within the meaning of article her wages were subject_to federal_income_tax under the saving clause c diplomatic status petitioners argue that ms abrahamsen’s wages were exempt from taxation pursuant to other provisions of inter- national law central to these arguments is the assertion that ms abrahamsen held diplomatic status for the years at issue petitioners provide no support for this assertion rather they simply describe her duties and conclude that her position with the mission is clearly diplomatic in nature the evidence respondent provided shows this assertion to be incorrect at least for u s tax purposes during the rel- evant period ms abrahamsen was employed by the mission as either an adviser or an attache the united nations did not notify the united_states that she held a diplomatic title with regard to either position and her name did not appear on the list of officers entitled to diplomatic privileges and immunities maintained by the u s mission to the united nations concluding as we do that ms abrahamsen did not have diplomatic status or rank we address petitioners’ argu- ments briefly petitioners posit that article of the vienna convention on diplomatic relations vcdr exempts ms abrahamsen’s wages from taxation convention on diplomatic relations and optional protocol on disputes u s -vienna date u s t however article applies only to a the treaty was amended in see protocol to the u s - fin income_tax treaty date tax_treaties cch para this amendment which applies to petitioners’ federal_income_tax liabil- ities for see id art ix does not affect the analysis under the amendment the united_states may tax ms abrahamsen as a resi- dent see id arts i and ii because she was a u s permanent resident during she is covered by the saving clause see id art i and verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie united_states tax_court reports diplomatic agent article of the vcdr defines a diplo- matic agent as a head of the mission or a member of the diplomatic staff of the mission diplomatic staff is defined to mean the members of the staff of the mission having dip- lomatic rank because ms abrahamsen did not have diplo- matic rank she was not a diplomatic agent under the vcdr and article therefore did not exempt her wages from taxation petitioners next argue that ms abrahamsen’s wages are exempt from tax pursuant to the international organizations immunities act ioia see u s c sec 288d even if the ioia applied to ms abrahamsen which respondent disputes the law does not confer the benefits petitioners claim under the ioia employees of foreign governments and international organizations are immune from suit and legal process relating to acts performed by them in their offi- cial capacity and falling within their functions as such rep- resentatives officers or employees u s c sec 288d b this case arises from ms abrahamsen’s earning income within the united_states as a permanent resident_of_the_united_states she is not being subjected to liability for any act performed in her official capacity and the earning of income is not part of her official function as a representative of finland to the united nations therefore the ioia does not exempt her wages from federal_income_tax see 84_fsupp_472 s d n y ioia does not confer general diplomatic status immunity but confers immunity on u n officers and employees only for the category of acts performed by them in their official capacity and falling within their functions as such officers or employees sec_1_893-1 income_tax regs quoting the relevant provisions of the ioia including that n o per- vccr on consular relation sec_4 there is no merit to petitioners’ suggestion that article of the vi- enna convention exempts ms abrahamsen’s wages from u s tax the vccr does not apply to the mis- sion see 533_fsupp2d_457 s d n y holding that t he tax sta- tus of the consular portions of the premises is controlled by article of the vienna convention on consular relations and that t he tax status of the u n mission portions of the premises is controlled by the vienna convention on diplomatic relations rev’d on other grounds 618_f3d_172 2d cir verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie abrahamsen v commissioner son shall by reason of the provisions of this title be consid- ered as receiving diplomatic status other than such as are specifically set forth herein iii penalties and interest petitioners argue that even if ms abrahamsen’s income is subject_to tax the court should vacate assessed penalties and interest as noted earlier we will deny both parties’ motions for summary_judgment insofar as they address peti- tioners’ liability for the sec_6662 penalty it is well set- tled that this court’s deficiency jurisdiction generally does not extend to statutory interest 115_tc_293 aff ’d 32_fedappx_278 9th cir sec_6404 which gives us jurisdiction of actions brought within days after the irs mails the taxpayer a final_determination not to abate interest has no application here iv conclusion shown because petitioners have not that ms abrahamsen’s wages are exempt from taxation they must be included in petitioners’ gross_income for the years at issue we will therefore grant respondent’s motion and deny peti- tioners’ motion insofar as they relate to this issue finding there to be a genuine dispute of material fact as to whether the reasonable_cause exception to the sec_6662 accuracy- related penalty applies we will deny both parties’ motions for summary_judgment insofar as they address that point an appropriate order will be issued f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a abraha jamie
